TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00296-CV


                                      In re John M. Sigman


                                        K. G., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




          FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-FM-14-002010, THE HONORABLE GISELA D. TRIANA, JUDGE PRESIDING

                            ORDER TO SHOW CAUSE

PER CURIAM

               This is a contempt proceeding ancillary to the appeal of K. G. The subject of this

proceeding is John M. Sigman, appellant’s attorney.

               Appellant filed his notice of appeal on May 14, 2015, and his brief was due

June 30, 2015. On July 2, 2015 we ordered counsel to file appellant’s brief no later than

July 20, 2015. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that John M. Sigman shall appear in person before

this Court on Wednesday, August 12, 2015 at 11:00am, in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why he should not be held in contempt and have

sanctions imposed for his failure to obey our July 2, 2015 order. This order to show cause will
be withdrawn and Sigman will be relieved of his obligation to appear before this Court as

ordered above if the Clerk of this Court receives appellant’s brief on or before Monday,

August 10, 2015.

              It is ordered on July 27, 2015



Before Justices Puryear, Goodwin, and Bourland